DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment dated 1/10/20 canceled claims 1-17 and added claims 18-36. Claims 18-36 are pending in the application.
				Advisory notice
Applicants are notified that component (iii) recites surfactant mixture comprising one nonionic surfactant. One non-ionic surfactant cannot form a mixture. 
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 18-35 are, drawn to a cosmetic composition.

Group II, claim 36 is  drawn to a  cosmetic process for treating keratin material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which 
 
Claim 18 does not present a contribution over the prior art.  Claim 18 lacks inventive step. Claim 18 is obvious over the combination of U. S. Patent 6,174,523 (‘523) and US 2020/0268621 (‘621).

 The effective filing date of instant application is 6/21/17 and the effective filing date of US ‘256 is 12/21/2015.

Patent  ‘523 teaches hair cuticle caring method or volume enhancing method and under table 4, drawn to invention product 26 and 27 teaches , two cationic surfactants and  “dicetyl dimethyl ammonium chloride” reads on  claimed  cationic surfactant of formula (I), wherein R5 and R6 are same and represent linear saturated group having 16 carbon atoms and “stearyl  trimethyl ammonium chloride” reads on component (ii) which is cationic surfactant other than cationic surfactant of formula I, wherein R7 and R8  are identical and represent linear saturated having one carbon atom. Both the formulations also teach claimed water.

 The difference between patent ‘523 and instant application is patent does not teach claimed component (iii) which is “an oil-in-water emulsion having a particle size D50 of less than 350 nm, and
comprising:- a silicone mixture comprising (i) a polydialkyl siloxane comprising trialkylsilyl end
groups, having a viscosity at 25°C ranging from 40 000 to 100 000 mPa’s and (ii) an
amino silicone having a viscosity at 25°C ranging from 1000 to 15 000 mPa’s and an
amine number ranging from 2 to 10 mg of KOH per gram of amino silicone;
- a surfactant mixture comprising one or more non-ionic surfactants, said mixture having
an HLB ranging from 10 to 16 “ and water”.

US ‘621 teaches hair cosmetic compositions comprising silicones and surfactants  for washing and conditioning hair and  at ¶¶ [0018-0021] teaches “ the same claimed component (iii), which is  “an oil-in-water emulsion having a particle size D50 of less than 350 nm, and
comprising:- a silicone mixture comprising (i) a polydialkyl siloxane comprising trialkylsilyl end
groups, having a viscosity at 25°C ranging from 40 000 to 100 000 mPa’s and (ii) an
amino silicone having a viscosity at 25°C ranging from 1000 to 15 000 mPa’s and an
amine number ranging from 2 to 10 mg of KOH per gram of amino silicone;
- a surfactant mixture comprising one or more non-ionic surfactants, said mixture having
an HLB ranging from 10 to 16  and water”.
See example 2 drawn to hair compositions.

See example 2 drawn to hair composition and this uses oil-in-water emulsion of example1. 


As a result, as currently presented, claim 18 does not share a special technical feature with the process claim 36 and, as such, unity between the above Groups I - II is broken.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicants  elect either group they are further required to elect single disclosed species in each category:
1.  Single species drawn to formula I and identifying each variable drawn to formula I for elected species (patent ‘532   discloses dicetyldimetylammonium chloride under formula I, under formulations 26 and 27).
2.  Single species drawn to  cationic surfactant under (ii) (patent ‘532   discloses “stearyl  trimethyl ammonium chloride”  under formulations 26 and 27).
3. Single species drawn to polydialkyl siloxane comprising trialkylsilyl end
Groups (example 1 of US ‘621 discloses trimethylsilyl terminated dimethyl siloxane).
4. Single species drawn to an amino silicone (example 1 of US ‘621 discloses trimethylsilyl terminated aminoethyl aminopropyl methyl siloxane- dimethyl siloxane copolymer).
5. Species drawn to  non-ionic surfactant mixture. The  specific non-ionic surfactants  that are  present which give the HLB value  (example 1 of US ‘621 discloses the nonionic surfactants mixture).

. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 18-36 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

	Due to complexity of the action, examiner submitted Election Requirement in writing in lieu of calling applicants’ attorney.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619